


Exhibit 10.50

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this "Agreement"), dated as of January 18, 2008, is
made by WHITEHALL JEWELERS, INC., a Delaware corporation (together with its
successors and assigns, the "Company") in favor of PWJ LENDING II LLC, a
Delaware limited liability company, in its capacity as the Collateral Agent for
the Agents and the Lenders party to the Credit Agreement (defined below) (in
such capacity, the "Collateral Agent").

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of the
date hereof (as amended or otherwise modified or restated from time to time, the
"Credit Agreement") among the Company, various lending institutions (such
lending institutions, together with their respective successors and assigns, are
collectively referred to as the "Lenders" and individually as a "Lender") and
the Collateral Agent, the Lenders have agreed to make loans to, and provide
other financial accommodations for the account of, the Company from time to
time; and

WHEREAS, as a condition to the effectiveness of the Credit Agreement, the
Company has agreed to enter into this Agreement in which the Company grants a
valid, enforceable security interest in substantially all of the Company's
assets to secure its obligations under the Credit Agreement and any other Loan
Document.

NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to the Company under or in connection
with the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.       Definitions; Other Interpretive Provisions. When used herein, (a) the
terms Account, Account Debtor, Certificated Security, Chattel Paper, Commercial
Tort Claim, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Financial Asset, Fixtures, Goods, Health-Care-Insurance Receivable, Inventory,
Instrument, Investment Property, Money, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Security, Security Entitlement, Supporting Obligations
and Uncertificated Security have the respective meanings assigned thereto in the
UCC (as defined below); (b) capitalized terms which are not otherwise defined
have the respective meanings assigned thereto in the Credit Agreement; and (c)
the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

Assignee Deposit Account shall have the meaning ascribed to such term in Section
6 hereof.

Collateral means all property and rights of the Company in which a security
interest is granted to the Collateral Agent hereunder.

Computer Hardware and Software means all of the Company's rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing


--------------------------------------------------------------------------------



hardware, including all integrated computer systems, central processing units,
memory units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (ii) all software and all software programs designed for use
on the computers and electronic data processing hardware described in clause (i)
above, including all operating system software, utilities and application
programs in whatsoever form (source code and object code in magnetic tape, disk
or hard copy format or any other listings whatsoever; (iii) any firmware
associated with any of the foregoing; and (iv) any documentation for hardware,
software and firmware described in clauses (i), (ii) and (iii) above, including
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.

Contract Right means any right of the Company to payment under a contract for
the sale or lease of goods or the rendering of services, which right is at the
time not yet earned by performance.

Default means the occurrence of any Event of Default (as defined in the Credit
Agreement).

General Intangibles means all of the Company's "general intangibles" as defined
in the UCC and, in any event, includes (without limitation) all of the Company's
trademarks, trade names, patents, copyrights, trade secrets, customer lists,
inventions, designs, software, software programs, mask works, goodwill,
registrations, licenses, franchises, tax refund claims, guarantee claims,
Payment Intangibles, security interests and rights to indemnification.

Intellectual Property means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world and all tangible property
embodying the copyrights; unpatented inventions (whether or not patentable);
patent applications and patents; industrial designs, industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, source codes, object codes
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; and all common law and other rights throughout the world
in and to all of the foregoing.

Liabilities means all Obligations (as defined in the Credit Agreement).

Non-Tangible Collateral means, collectively, the Company's Accounts, Contract
Rights and General Intangibles.


-2-

--------------------------------------------------------------------------------



Organization I.D. Number means, with respect to the Company, the number assigned
to the Company by the applicable governmental unit or agency with which
certificate of formation or other organizational document in respect of the
Company was filed.

Schedule of Accounts shall have the meaning assigned to such term in Section
8(ii).

Schedule of Inventory shall have the meaning assigned to such term in Section
9(iii).

Supplemental Documentation means all agreements, instruments, documents,
financing statements, warehouse receipts, bills of lading, notices of assignment
of accounts, schedules of accounts assigned, mortgages and other written matter
necessary or reasonably requested by the Collateral Agent to perfect and
maintain perfected the Collateral Agent's and the Lenders' security interest in
the Collateral.

Type of Organization means, with respect to the Company, the kind or type of
entity of the Company, such as a corporation or limited liability company.

UCC means the Uniform Commercial Code as in effect in the State of New York from
time to time; provided that, as used in Section 9 hereof, "UCC" shall mean the
Uniform Commercial Code as in effect front time to time in any applicable
jurisdiction.

Unless otherwise expressly provided herein, references to agreements (including
this Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document. The term "including" is not limiting and means "including,
without limitation".

2. Grant of Security Interest. As security for the payment of all Liabilities,
the Company hereby assigns to the Collateral Agent for the benefit of the Agents
and the Lenders and grants to the Collateral Agent for the benefit of the Agents
and the Lenders, a continuing security interest in all of the following whether
now or hereafter existing or acquired, regardless of where located, including,
without limitation:

All of the Company's:

(i)     

Accounts, including Health Care Insurance Receivables;

  (ii)     

Certificated Securities;

  (iii)     

Chattel Paper, including Electronic Chattel Paper;

  (iv)     

Computer Hardware and Software and all rights with respect thereto, including,
any and all licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications, and any

 


-3-

--------------------------------------------------------------------------------



 

substitutions, replacements, additions or model conversions of any of the
foregoing;

  (v)     

Contract Rights;

  (vi)     

Commercial Tort Claims;

  (vii)     

Deposit Accounts;

  (viii)     

Documents;

  (ix)     

Financial Assets;

  (x)     

General Intangibles, including Payment Intangibles and Software;

  (xi)     

Goods (including all of its Equipment, Fixtures and Inventory), and all embedded
software, accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

  (xii)     

Instruments;

  (xiii)     

Intellectual Property;

  (xiv)     

Investment Property;

  (xv)     

Money (in every jurisdiction whatsoever);

  (xvi)     

Letter of Credit Rights;

  (xvii)     

Security Entitlements;

  (xviii)     

Supporting Obligations;

  (xix)     

Uncertificated Securities; and

  (xx)     

to the extent not included in the foregoing, other personal property of any kind
or description;

 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, the Company's rights in
such lease or license shall be excluded from the foregoing assignment and grant
for so long as such prohibition continues, it being understood that upon request
of the Collateral Agent, the Company will in good faith use reasonable efforts
to obtain consent


-4-

--------------------------------------------------------------------------------



from the applicable lessor or licensor for the creation of a security interest
in favor of the Collateral Agent in the Company's rights under such lease or
license.

3.       Warranties. The Company represents and warrants that: (i) no financing
statement (other than any which names the Collateral Agent as secured party and
may have been filed under this Agreement or in connection with any Permitted
Liens) covering any of the Collateral is on file in any public office; (ii) the
Company is and will be the lawful owner of all Collateral, free of all liens,
claims, security interests and encumbrances whatsoever, other than the security
interest granted hereunder and Permitted Liens, with full power and authority to
execute this Agreement and perform the Company's obligations hereunder, and to
subject the Collateral to the security interest granted hereunder; (iii) all
information with respect to Collateral and Account Debtors set forth in any
schedule, certificate or other writing at any time heretofore or hereafter
furnished by the Company to the Collateral Agent is and will be true and correct
in all material respects as of the date furnished; (iv) the Company's state of
organization, Type of Organization, Organization I.D. Number, the Company's
chief executive office and principal place of business are as set forth on
Schedule I hereto (and the Company has not changed its state of incorporation or
organization, nor maintained its chief executive office and principal place of
business at any other location at any time after (5) five years prior to the
date of this Agreement); (v) each other location where the Company maintains a
place of business or stores or maintains any Collateral or any books and
records, including, but not limited to, computer programs, printouts and the
materials and records concerning the Collateral is set forth on Schedule II
hereto; (vi) the Company's exact legal name is as set forth on the signature
pages of this Agreement, and except as set forth on Schedule III hereto, the
Company is not now known and during the five years preceding the date hereof has
not previously been known by any trade name; (vii) except as set forth on
Schedule III hereto, during the five years preceding the date hereof the Company
has not been known by any legal name different from those set forth on the
signature pages of this Agreement nor has the Company been the subject of any
merger or other corporate or organizational reorganization; (viii) Schedule IV
hereto contains a complete listing of the Company's Intellectual Property which
is subject to registration statutes and is material to the Company's business;
(ix) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization; (x) the execution and
delivery of this Agreement and the performance by the Company of its obligations
hereunder are within the Company's corporate powers, have been duly authorized
by all necessary corporate action, have received all necessary governmental
approval (if any shall be required), and do not and will not contravene or
conflict with any provision of law or of the Certificate of Incorporation or
bylaws of the Company or of any material agreement, indenture, instrument or
other document, or any material judgment, order or decree, which is binding upon
the Company; (xi) this Agreement is a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except that the
enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law); and (xii) the Company is in compliance
with the requirements of all applicable laws (including the provisions of the
Fair Labor Standards Act), rules, regulations and orders of every governmental
authority, the non-compliance with which would reasonably be expected to result
in a material adverse effect on the business, assets or financial condition or
the Company; (xiii) Schedule V hereto contains a complete listing of all of the
Company's Instruments,


-5-

--------------------------------------------------------------------------------



Investment Property, Letter of Credit Rights, Chattel Paper, Documents and
Commercial Tort Claims; (xiv) except as set forth on Schedule VI hereto, the
Company has no tangible Collateral located outside of the United States; (xv)
Schedule VII hereto contains a complete listing of the Company's tangible
Collateral located with any bailee, warehousemen or other third parties; (xvi)
Schedule VIII hereto contains a complete listing of all of the Company's
Collateral which is subject to certificate of title statutes; and (xvii)
Schedule IX hereto contains a complete listing of all of the Company's Deposit
Accounts and other bank accounts, including locations and applicable account
numbers.

4.       Account Warranties and Representations. The Company warrants and
represents that with respect to Accounts Receivable: (i) all Accounts Receivable
are genuine, are in all respects what they purport to be, are not evidenced by a
judgment and are evidenced by executed instruments, agreements, contracts, or
documents, which will be delivered to the Collateral Agent upon request
therefor; (ii) all Accounts Receivable are valid and legally enforceable and
each represents an undisputed bona fide indebtedness incurred by the Account
Debtor for the sum reported to the Collateral Agent; (iii) all Accounts
Receivable arise from absolute and unconditional sales of goods or from
completed renditions of services; (iv) each is not, at the time such Accounts
Receivable arises, subject to any defense, offset, dispute, contra relationship,
counterclaim, or any given or claimed credit, allowance or discount; (v) all
statements made and all unpaid balances and other information appearing in the
invoices, agreements, proofs of rendition of services and delivery of goods and
other documentation relating to the Accounts Receivable, and all confirmatory
schedules, assignments, statements of account and books and records with respect
thereto, are true and correct in all material respects and what they purport to
be; and (vi) they arc not subject to any Lien, security interest or other
encumbrance, including any Lien on account of Hazardous Substances, other than
the security interest of the Collateral Agent and any other Permitted Liens.

5.        Inventory Representations and Warranties. The Company warrants and
represents that with respect to Inventory: (i) all Inventory is located on the
premises listed in Schedule II, or is Inventory in transit for sale or delivery
in the ordinary course of business; (ii) no Inventory is subject to any Lien
whatsoever, except for Permitted Liens; (iii) no Inventory is stored with a
bailee, warehouseman or similar party, except as specified in Schedule II; and
(iv) the Company has delivered to the Collateral Agent or the Collateral Agent's
agent, all bills of lading, documents of title and any other similar documents
or instruments necessary to perfect the Collateral Agent's security interest in
said Inventory.

6.       Collections, Etc. Until such time as the Collateral Agent shall notify
the Company of the revocation of such power and authority, the Company (a) may,
in the ordinary course of its business, at its own expense, sell, lease or
furnish under contracts of service any of the Inventory normally held by the
Company for such purpose, use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by the
Company for such purpose, and use, in the ordinary course of its business (but
subject to the terms of the Credit Agreement), the cash proceeds of Collateral
and other money which constitutes Collateral, (b) will, at its own expense,
endeavor to collect, as and when due, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as the Collateral Agent may reasonably request or, in the
absence of such request, as the Company may deem advisable, and (c) may grant,
in the ordinary course of


-6-

--------------------------------------------------------------------------------



business, to any party obligated on any of the Non-Tangible Collateral, any
rebate, refund or allowance to which such party may be lawfully entitled, and
may accept, in connection therewith, the return of Goods, the sale or lease of
which shall have given rise to such Non-Tangible Collateral. The Collateral
Agent, however, may, at any time that a Default exists and is continuing,
whether before or after any revocation of such power and authority or the
maturity of any of the Liabilities, notify an Account Debtor or any other Person
obligated on Collateral to make payment or otherwise render performance to or
for the benefit of the Collateral Agent and enforce by suit or otherwise the
obligations of an Account Debtor or any other Person obligated on Collateral and
exercise the rights of the Company with respect to the obligation of the Account
Debtor or any other Person obligated on Collateral to make payment or otherwise
render performance to the Company, and with respect to any property that secures
the obligations of the Account Debtor or other Person obligated on the
Collateral. In connection with the exercise of such rights and remedies, the
Collateral Agent may surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby. Upon the
request of the Collateral Agent during the existence and continuance of a
Default, the Company will, at its own expense, notify any or all parties
obligated on any of the Non-Tangible Collateral to make payment to the
Collateral Agent of any amounts due or to become due thereunder.

Upon request by the Collateral Agent during the existence and continuance of a
Default, the Company will forthwith, upon receipt, transmit and deliver to the
Collateral Agent, in the form received, all cash, checks, drafts and other
instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Collateral Agent) which may
be received by the Company at any time in full or partial payment or otherwise
as proceeds of any of the Collateral. Except as the Collateral Agent may
otherwise consent in writing, any such items which may be so received by the
Company will not be commingled with any other of its funds or property, but will
be held separate and apart from its own funds or property and upon express trust
for the Collateral Agent until delivery is made to the Collateral Agent. The
Company will comply with the terms and conditions of any consent given by the
Collateral Agent to the Company pursuant to the foregoing sentence.

During the existence and continuance of a Default, all items or amounts which
are delivered by the Company to the Collateral Agent on account of partial or
full payment or otherwise as proceeds of any of the Collateral shall be
deposited to the credit of a deposit account of the Company with the Collateral
Agent (or another financial institution selected by the Collateral Agent) over
which the Collateral Agent has sole dominion and control (each, an "Assignee
Deposit Account"), as security for payment of the Liabilities. The Company shall
not have any right to withdraw any funds deposited in the applicable Assignee
Deposit Account. The Collateral Agent may, from time to time, in its discretion,
and shall upon request of the Company made not more than once in any week, apply
all or any of the then balance, representing collected funds, in the Assignee
Deposit Account toward payment of the Liabilities, whether or not then due, in
such order of application as the Collateral Agent may determine pursuant to the
terms of the Credit Agreement, and the Collateral Agent may, from time to time,
in its discretion, release all or any of such balance to the Company.


-7-

--------------------------------------------------------------------------------



The Collateral Agent (or any designee of the Collateral Agent) is authorized to
endorse, in the name of the Company, any item, howsoever received by the
Collateral Agent, representing any payment on or other Proceeds of any of the
Collateral.

7.        Certificates, Schedules and Reports. The Company will from time to
time, as the Collateral Agent may request, deliver to the Collateral Agent
updates of those schedules, certificates and reports with respect to all or any
of the Collateral at the time subject to the security interest hereunder
contemplated, in Section 8 and Section 9 herein. Any such schedule, certificate
or report shall be executed by a duly authorized officer of the Company and
shall be in such form and detail as the Collateral Agent may specify; provided
that any schedule in the form and with the detail of the schedules delivered on
the date hereof shall be deemed acceptable to the Collateral Agent. The Company
shall immediately notify the Collateral Agent of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which is material to the Company, and such notice shall specify the amount of
such loss or depreciation.

8.        Special Provisions Relating to Accounts.

(i)     

Verification of Accounts. Any of the Collateral Agent's officers, employees or
agents shall have the right, at any time hereafter, in the Collateral Agent's
name or in the name of the Company, or, if acceptable to the Collateral Agent,
in the name of a third party, to verify the validity, amount or any other matter
relating to any Accounts Receivable by mail, telephone or otherwise.

  (ii)     

Records and Schedules of Accounts. The Company shall keep accurate and complete
records of its Accounts Receivable and shall furnish to the Collateral Agent (i)
as frequently as is consistent with the terms of the Credit Agreement, and in
form and substance acceptable to the Collateral Agent, a report detailing, by
Account Debtor, certain information regarding the Accounts, requested by the
Collateral Agent (each such report, a "Schedule of Accounts"), and (ii) upon
demand, copies of proofs of delivery and customer statements, the original copy
of all documents, including, without limitation, repayment histories and present
status reports, relating to the Accounts Receivable so scheduled, and such other
matters and information relating to the status of the Accounts Receivable as the
Collateral Agent shall reasonably request.

  (iii)     

Notice Regarding Disputed Accounts. In the event any amounts due and owing in
excess of $250,000 in the aggregate are in dispute between any Account Debtor
and the Company (or $100,000 if the aggregate amount of disputes exceeds
$500,000 at any one time outstanding), or any Accounts Receivable from such
Account Debtor in excess of said amount are canceled due to a return of
Inventory, the Company shall, upon learning of such dispute or cancellation,
provide the Collateral Agent with written notice thereof at the time of
submission of the next Schedule of Accounts,

 


-8-

--------------------------------------------------------------------------------



   

explaining in detail the reason for the dispute or cancellation, all claims
related thereto and the amount in controversy.

 

9.       Special Provisions Relating to Inventory.


(i)     

Sale of Inventory. Until a Default occurs and is continuing, the Company may
sell inventory in the ordinary course of business, which shall not include a
transfer in partial or total satisfaction of Indebtedness.

  (ii)     

Safekeeping of Inventory. The Company shall be responsible for: (a) the
safekeeping of Inventory; (b) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause; and (c) any act of
default by any carrier, bailee, warehouseman or forwarding agency thereof or
other Person in any way dealing with or handling Inventory.

  (iii)     

Records and Schedules of Inventory. The Company shall keep and report accurate
records of Inventory in accordance with Generally Accepted Accounting Principles
and on a basis consistent from one accounting period to the next and for periods
consistent with the terms of the Credit Agreement, and the Company shall furnish
to the Collateral Agent, on terms and for periods which are consistent with the
terms of the Credit Agreement, in form and substance satisfactory to the
Collateral Agent, a report detailing the Inventory based upon the Company's
Inventory records (each such report, a "Schedule of Inventory"). The Schedule of
Inventory shall describe in reasonable detail: (a) the location of Inventory;
and (b) the Inventory values at each location. The Schedule of Inventory shall
also include the cost of sales and amount sold of such Inventory.

   

Upon the request of the Collateral Agent, the Company shall deliver to the
Collateral Agent copies of the results of any physical Inventory count showing
in reasonable detail the locations and values for specific items of Inventory
and such other information and supporting documents regarding Inventory that the
Collateral Agent deems reasonably necessary.

  (iv)     

Returns of Inventory. If any Account Debtor returns any Inventory to the Company
at any time after shipment and such return is attempted before the occurrence of
a Default, the Company shall notify the Collateral Agent of such return and the
cancellation of the Account Receivable. The Company shall not accept any such
returned Inventory generating an Account Receivable on which a given Account
Debtor is obligated for an amount in excess of $100,000 in the aggregate on any
single day without notice to the Collateral Agent. In the event such attempted
return occurs after the occurrence and during the continuance of a Default, the
Company shall segregate all returned Inventory from all other property of the
Company or in the Company's possession and shall conspicuously label such
returned Inventory as the property of the Collateral Agent. With respect to any
return or attempted return of Inventory, the Company shall

 


-9-

--------------------------------------------------------------------------------



 

notify the Collateral Agent of the same immediately, specifying the reason for
such return and the location and condition of the returned Inventory.

  (v)     

Locations of Inventory; Notice to Warehousemen. The Company shall store
Inventory only at those locations which are either listed in locations in
Schedule II or have been previously disclosed to and consented to by the
Collateral Agent in writing. The Company shall send to any bailee, warehouseman
or similar Person holding any Inventory written notice informing such Person of
the Collateral Agent's security interest in such Inventory and directing such
Person to issue receipts for all such Inventory in the name of the Collateral
Agent.

 

10.    Agreement of the Company. The Company (a) will, upon request of the
Collateral Agent, execute and deliver to the Collateral Agent or authorize the
recordation of such financing statements, amendments thereto, and other
documentation including, but not limited to, Supplemental Documentation (and pay
the cost of filing or recording the same in all public offices reasonably deemed
appropriate by the Collateral Agent) and do such other acts and things
(including, delivery to the Collateral Agent of any Documents, Instruments or
Certificated Securities which constitute Collateral), all as the Collateral
Agent deems necessary in order to establish and maintain a valid attached and
perfected security interest (subject to the priority of liens in favor of the
Senior Collateral Agent, for the benefit of the Senior Lenders and the Senior
Agents and to Permitted Liens entitled to priority under applicable law) in the
Collateral (free of all other liens, claims and rights of third parties
whatsoever, other than Permitted Liens) to secure payment of the Liabilities and
the Company hereby irrevocably authorizes the Collateral Agent at any time, and
from time to time, to file in any jurisdiction any initial financing statements
and amendments thereto that (i) indicate the Collateral (y) as all assets of the
Company or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the jurisdiction wherein such financing statement or amendment is filed, or (z)
as being of an equal or lesser scope or within greater detail, and (ii) contain
any other information required by Section 5 of Article 9 of the UCC of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether the Company is an organization, the Type of
Organization and the Organization ID Number issued to the Company and (B) in the
case of a financing statement filed as a fixture filing or indicating Collateral
to be extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates, the Company further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, filed by the Collateral Agent in any jurisdiction prior to the date of
this Agreement; (b) unless such Inventory or other Collateral is in transit in
the ordinary course of business and remains insured at all times, will keep all
its Inventory and other tangible Collateral at, and will not maintain any place
of business at any location other than, its address(es) shown on Schedules I and
II hereto or at such other addresses of which the Company shall have given the
Collateral Agent not less than 10 days' prior written notice; (c) will keep its
records concerning the Non-Tangible Collateral in such a manner as will enable
the Collateral Agent or its designees to determine at any time the status of the
Non-Tangible Collateral; (d) will furnish the Collateral Agent such information
concerning the Company, the Collateral and, to the extent in its possession and
not subject to confidentiality agreements, the Account Debtors as the Collateral
Agent may from time to time


-10-

--------------------------------------------------------------------------------



reasonably request; (e) will permit the Collateral Agent and its designees, from
time to time, on reasonable notice and at reasonable times and intervals during
normal business hours (or at any time without notice during the existence of a
Default) to inspect the Company's Inventory and other Goods, and to inspect,
audit and make copies of and extracts from all records and other papers in the
possession of the Company pertaining to the Collateral and the Account Debtors,
and will, upon request of the Collateral Agent during the existence of a
Default, deliver to the Collateral Agent all of such records and papers;
provided, however, that with respect to the foregoing, the Company, prior to the
occurrence and continuance of a Default, shall only reimburse the Collateral
Agent for the cost and expense associated with one field examination and one
fixed asset appraisal during each calendar year; (f) will, upon request of the
Collateral Agent, stamp on its records concerning the Collateral, and add on all
Chattel Paper and Instruments constituting a portion of the Collateral, a
notation, in form satisfactory to the Collateral Agent, of the security interest
of the Collateral Agent hereunder; (g) except for the sale or lease of Inventory
in the ordinary course of its business or as otherwise permitted by the Credit
Agreement, will not sell, lease, assign or create or permit to exist any Lien on
any Collateral other than Permitted Liens; (h) without limiting the provisions
of Section 10.3 of the Credit Agreement, will at all times keep all of its
Inventory and other Goods insured under policies maintained with reputable,
financially sound insurance companies against loss, damage, theft and other
risks to such extent as is customarily maintained by companies similarly
situated, including, but not limited to marine cargo insurance, acceptable to
the Collateral Agent, and cause all such policies to provide that loss
thereunder shall be payable to the Collateral Agent as its interest may appear
(it being understood that (A) so long as no Default shall be continuing, the
Collateral Agent shall deliver any proceeds of such insurance which may be
received by it to the Company and (B) whenever a Default shall be continuing,
the Collateral Agent may apply any proceeds of such insurance which may be
received by it toward payment of the Liabilities, whether or not due, in such
order of application as the Collateral Agent may determine pursuant to the terms
of the Credit Agreement), and such policies or certificates thereof shall, if
the Collateral Agent so requests, be deposited with or furnished to the
Collateral Agent; (i) will take such actions as are reasonably necessary to keep
its Inventory in good repair and condition; (j) will take such actions as are
reasonably necessary to keep its Equipment in good repair and condition and in
good working order, ordinary wear and tear excepted; (k) will promptly pay when
due all license fees, registration fees, taxes, assessments and other charges
which may be levied upon or assessed against the ownership, operation,
possession, maintenance or use of its Equipment and other Goods; (l) will, upon
the reasonable request of the Collateral Agent, (i) with respect to any
certificate of title evidencing Equipment owned by the Company, on and after the
date on which the Company owns more than $100,000 of Equipment in the aggregate
evidenced or covered by certificates of title, cause to be noted on the
applicable certificate, the security interest of the Collateral Agent in the
Equipment covered thereby, and (ii) deliver the applicable certificates to the
Collateral Agent or its designee; (m) will take all steps reasonably necessary
to protect, preserve and maintain all of its rights in the Collateral; (n)
except as listed on Schedule VI, will keep all of the tangible Collateral in the
United States; (o) will promptly notify the Collateral Agent in writing upon
acquiring or otherwise obtaining any Collateral after the date hereof consisting
of (1) Deposit Accounts, (2) Investment Property, if the aggregate amount or
value of Investment Property acquired by the Company after the date hereof
exceeds $250,000, (3) Letter-of-Credit Rights if the aggregate amount or value
of Letter-of-Credit Rights acquired by the Company after the date hereof exceeds
$250,000, or (4) Electronic Chattel Paper


-11-

--------------------------------------------------------------------------------



if the aggregate amount or value of Electronic Chattel Paper acquired by the
Company after the date hereof exceeds $250,000, and, upon the reasonable request
of the Collateral Agent subsequent to the Collateral Agent's receipt of the
aforementioned notice, will promptly execute such other documents, and do such
other acts or things deemed appropriate by the Collateral Agent to deliver to
the Collateral Agent control with respect to such Collateral; (p) will promptly
notify the Collateral Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Documents or Instruments if the
aggregate amount or value of Documents or Instruments acquired by the Company
after the date hereof exceeds $250,000, and, upon the request of the Collateral
Agent, will promptly execute such other documents, and do such other acts or
things deemed appropriate by the Collateral Agent to deliver to the Collateral
Agent possession of such Documents which are negotiable and Instruments, and,
with respect to nonnegotiable Documents, to have such nonnegotiable Documents
issued in the name of the Agent; (q) with respect to Collateral in the
possession of a third party, other than Certificated Securities and Goods
covered by a Document, will use its commercially reasonable best efforts to
obtain an acknowledgment from the third party that it is holding the Collateral
for benefit of the Collateral Agent; (r) will promptly notify the Collateral
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
after the date hereof against any third party, and, upon the request of the
Collateral Agent, will promptly enter into an amendment to this Agreement and do
such other acts or things deemed appropriate by the Collateral Agent to give the
Collateral Agent a security interest in such Commercial Tort Claim; (s) further
agrees to take other action reasonably requested by the Collateral Agent to
insure the attachment, perfection of, and the ability of the Collateral Agent to
enforce, the security interests in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that the Company's signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, the security interests in such Collateral, (iii) obtaining governmental
and other third-party consents and approvals, including without limitation, any
consent of any licensor, lessor or other Person obligated on Collateral, (iv)
using commercially reasonable best efforts, obtaining waivers from mortgagees
and landlords in form and substance satisfactory to the Collateral Agent, and
(v) taking all actions required by the UCC in effect from time to time or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, (t) will not change its state of
incorporation or organization or Type of Organization; (u) will not change its
legal name without providing the Collateral Agent with at least 30 days' prior
written notice; and (v) will reimburse the Collateral Agent for all expenses,
including reasonable attorney's fees and charges, incurred by the Collateral
Agent in seeking to collect or enforce any rights in respect of the Company's
Collateral.

Any reasonable expenses incurred in protecting, preserving or maintaining any
Collateral shall be borne by the Company. Whenever a Default shall be existing,
the Collateral Agent shall have the right to bring suit to enforce any or all of
the Intellectual Property or licenses thereunder, in which event the Company
shall at the request of the Collateral Agent do any and all lawful acts and
execute any and all proper documents required by the Collateral Agent in aid of
such enforcement and the Company shall promptly, upon demand, reimburse and
indemnify the Collateral Agent for all costs and expenses (including reasonable
attorney's fees) incurred by the Collateral Agent in the exercise of its rights
under this Section 10.


-12-

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Collateral Agent shall have no obligation or
liability regarding the Collateral or any thereof by reason of, or arising out
of this Agreement.

11.   Default. Upon the occurrence of a Default, the Company hereby irrevocably
makes, constitutes and appoints the Collateral Agent (and all Persons designated
by the Collateral Agent for the purpose) as the Company's true and lawful
attorney (and agent-in-fact) to sign the name of the Company on any Supplemental
Documentation and to deliver any Supplemental Documentation to such Persons as
the Collateral Agent, in its sole discretion, may elect. The Company agrees that
a carbon, photographic, or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement if sufficient under
applicable law. Whenever a Default shall be existing and continuing, the
Collateral Agent may exercise from time to time any right or remedy available to
it under applicable law. The Company agrees, in case of the continuance of a
Default, (i) to assemble, at its expense, all its Inventory and other Goods
(other than Fixtures) at a convenient place or places acceptable to the
Collateral Agent, and (ii) at the Collateral Agent's request, to execute all
such documents and do all such other things which may be necessary or desirable
in order to enable the Collateral Agent or its nominee to be registered as owner
of the Intellectual Property with any competent registration authority. Any
notification of intended disposition of any of the Collateral required by law
shall be deemed reasonably and properly given if given at least ten days before
such disposition. Any proceeds of any disposition by the Collateral Agent of any
of the Collateral pursuant to this Section 11 may be applied by the Collateral
Agent to payment of expenses in connection with the Collateral, including
reasonable attorney's fees and charges (including time charges of attorneys who
are employees of the Collateral Agent), and any balance of such proceeds may be
applied by the Collateral Agent toward the payment of such of the Liabilities,
and in such order of application, as the Collateral Agent may from time to time
elect.

12.   General. Beyond the safe custody thereof, the Company agrees that the
Collateral Agent shall have no duties concerning the custody and preservation of
any Collateral in its possession (or in the possession of any agent or bailee)
or with respect to any income thereon or the preservation of rights against
prior parties or any other rights pertaining thereto. The Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property. The Collateral
Agent shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Collateral Agent in good faith.

Any notice from the Collateral Agent to the Company, if mailed, shall be deemed
given five days after the date mailed, postage prepaid, addressed to the Company
either at the Company's address shown on Schedule I hereto or at such other
address as the Company shall have specified in writing to the Collateral Agent
as its address for notices hereunder.

The Company agrees to pay all expenses, including reasonable attorney's fees and
charges paid or incurred by the Collateral Agent in endeavoring to collect the
Liabilities of the Company, or any part thereof, and in enforcing this Agreement
against the Company, and such obligations will themselves be Liabilities.


-13-

--------------------------------------------------------------------------------



No delay on the part of the Collateral Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Collateral Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and all Commitments have terminated. If at any time all or any
part of any payment theretofore applied by the Collateral Agent to any of the
Liabilities is or must be rescinded or returned by the Collateral Agent for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of the
Company), such Liabilities shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Collateral
Agent, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Liabilities, all as though such application by the
Collateral Agent had not been made. Upon the termination of this Agreement and
indefeasible payment in full of all Liabilities, the Liens and security
interests created by this Agreement in and upon the Collateral shall be released
and terminated, and in connection therewith, the Collateral Agent shall, at the
request and expense of the Company, execute and promptly deliver to the Company
such documents and instruments evidencing such termination as the Company may
reasonably request and will assign, transfer and deliver to the Company, without
recourse and without representation or warranty, such of the Collateral as may
then be in the possession of the Collateral Agent (or, in the case of any
partial release of Collateral, such of the Collateral so being released as may
be in its possession).

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State, except to the extent that the UCC provides for the
application of the law of a different jurisdiction, subject, however, to the
applicability of the UCC of any jurisdiction in which any Goods of the Company
may be located at any given time. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

The rights and privileges of the Collateral Agent hereunder shall inure to the
benefit of its successors and assigns.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile shall be equally as effective as delivery of a
manually executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile shall also deliver a
manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.


-14-

--------------------------------------------------------------------------------



At any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Collateral Agent a
counterpart of this Agreement together with supplements to the Schedules hereto
setting forth all relevant information with respect to such party as of the date
of such delivery. Immediately upon such execution and delivery (and without any
further action), each such additional Person will become a party to, and will be
bound by all the terms of, this Agreement.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED ON A
NON-EXCLUSIVE BASIS IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH
ON SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE COLLATERAL AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

THE COMPANY AND THE COLLATERAL AGENT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND EACH AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


-15-

--------------------------------------------------------------------------------



13.   Intercreditor Agreement. So long as the Senior Collateral Agent is acting
as bailee and as agent for perfection on behalf of the Collateral Agent pursuant
to the Intercreditor Agreement, any obligation of the Company in this Agreement
that requires delivery of Collateral to, or the possession or control of
Collateral with, the Collateral Agent shall be deemed complied with and
satisfied if such delivery of Collateral is made to, or such possession or
control of Collateral is with, the Senior Collateral Agent.


[SIGNATURE PAGE FOLLOWS]


-16-

--------------------------------------------------------------------------------



(Security Agreement Signature Page)

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the day
and year first above written.

Collateral Agent:   PWJ LENDING II LLC, a Delaware limited liability company, as
the Collateral Agent for the Agents and the Lenders By Prentice Capital
Management, LP, Its Manager   By: /s/ Mathew Hoffman                      Name:
  Mathew Hoffman                     Title:   General
Counsel                     


--------------------------------------------------------------------------------



(Security Agreement Signature Page)

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the day
and year first above written.

Company:   WHITEHALL JEWELERS, INC., a Delaware corporation     By: /s/ Edward
A. Dayoob          Name:   Edward A. Dayoob         Title:   Chief Executive
Officer  


--------------------------------------------------------------------------------